Citation Nr: 0515449	
Decision Date: 06/08/05    Archive Date: 06/21/05

DOCKET NO.  99-06 734A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a herniated lumbar 
disc and arthritis of the spine.

3.  Entitlement to service connection for memory problems, 
due to an undiagnosed illness.

4.  Entitlement to service connection for a skin rash, due to 
an undiagnosed illness.

5.  Entitlement to service connection for headaches, due to 
an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from June 1974 to June 1976 
and from January 1991 to May 1991.  The veteran served in the 
Southwest Asia Theater from February 22, 1991 to May 15, 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in June 1998 
and February 1999 from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama.

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


REMAND

The veteran seeks service connection for PTSD.  He maintains 
that his PTSD is related to being exposed to SCUD attacks 
while serving in the Persian Gulf War in Riyadh and King 
Khalid Military City.  An extract from the Department of the 
Navy, U.S. Armed Service Center for Research of Unit Records 
shows the following:  

?	On February 24, about 4:40 a.m. 1 SCUD that was launched 
towards Riyadh was engaged by a Patriot.  No casualties 
were reported;

?	On February 24, about 12:30 p.m. 1 SCUD was launched 
towards King Khalid Military City.  No information on 
whether it was engaged or on casualties or damage was 
noted;

?	On February 24, about 9:30 pm, 1 SCUD that was launched 
towards Riyadh was engaged by a Patriot.  No reports of 
damage or casualties;

?	On February 25, about 8:20 pm, 1 SCUD towards Dhahran.  
Due to software problem, Patriot did not engage it.  The 
Scud warhead hit a U.S. military barracks, killing 28 
U.S. military personnel and injuring 98 more.  

Additionally, VA outpatient treatment reports dated from 1998 
to 2001 are replete with diagnoses of PTSD, although on VA 
examination in May 1996 the diagnosis was mild anxiety 
disorder.  

Given the aforementioned evidence of record, a VA examination 
is needed to ascertain whether the veteran has PTSD and 
whether it is at least as likely as not related to active 
service.  See Cohen v. Brown, 10 Vet. App. 128 (1997).  

Regarding the veteran's PTSD, lumbar spine, skin rash, 
headaches, and memory loss claims, at his personal hearing in 
August 1999, the veteran testified that he received Social 
Security disability as a result of his PTSD and other medical 
disabilities.  The Social Security Administration (SSA) 
reports are not of record, and an attempt to obtain them has 
not been made.  Thus, additional development is warranted in 
this regard.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Regarding the veteran's lumbar spine and headaches claims, at 
the hearing the veteran also testified that he received 
treatment for those disabilities at the Birmingham Mobile 
Therapy Unit and at a local facility in Indian Rivers.  The 
veteran indicated that Dr. Givhan treated him for the 
headaches disability.  Additionally, review of the VA 
outpatient treatment reports dated from 1998 to 2001 indicate 
that the veteran received disability retirement from the 
Goodrich Tire Plant, and that he received treatment for a 
work related back injury at the Alabama Department of 
Rehabilitation Service.  Those medical reports are not of 
record, and the record does not indicate that an attempt to 
obtain them has been made.  As such, additional development 
in this regard is warranted.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2004); White v. Derwinski, 1 Vet. 
App. 519 (1992).  

This appeal is REMANDED for the following actions:

1.  Issue to the veteran a PTSD 
Development Letter, or, by written 
correspondence, ask him to submit any 
service administrative records, i.e., 
unit assignments, in his possession, to 
include a copy of his DA Form 2-1, or any 
evidence demonstrating that his PTSD is 
related to active service and supporting 
his account of experiencing in-service 
stressors, to include lay statements from 
fellow servicemen.  Also, ask the veteran 
to submit evidence in his possession that 
may substantiate his claims of service 
connection for his spine disability and 
headaches, skin rash, and memory loss 
symptoms.

2.  Obtain the veteran's employment 
reports from the Goodrich Tire Plant, to 
include any reports related to disability 
due to a work-related injury.

3.  Obtain all outstanding medical 
reports associated with treatment for 
PTSD, a herniated lumbar disc disability 
and arthritis of the spine, and 
headaches, skin rash, and memory loss 
symptoms since 2001 from the VA Medical 
Center in Tuscaloosa, Alabama, and any 
other medical facility identified by the 
veteran.  Also, obtain the veteran's 
treatment reports from the Birmingham 
Mobile Therapy Unit, the identified local 
facility in Indian Rivers, and the 
Alabama Department of Rehabilitation 
Services.

4.  Upon receipt of any additional 
service administrative records, contact 
the United States Armed Services Center 
for Unit Records Research and obtain the 
veteran's service records, if available.  
Documentation of all solicitations and 
responses should be incorporated into the 
claims file.

5.  Obtain from the Social Security 
Administration the records pertinent to 
the veteran's application for Social 
Security disability benefits.

6.  Schedule the veteran for a 
psychiatric examination to determine 
whether he has PTSD, and, if so, to 
determine the nature of the stressor(s) 
supporting that diagnosis.  Send the 
claims folder and a copy of this remand 
to the examiner.  In addition, any such 
incident(s) found to be corroborated by 
the evidence should be specifically 
called to the attention of the examiner.  
The examination should include all 
appropriate tests.  The examiner must 
determine whether the appellant has PTSD, 
based on the verified in-service 
stressor(s).  In making this 
determination, the examiner is instructed 
that only verified events may be 
considered as a stressor, and the 
examiner must comment on whether the 
verified stressor is sufficient to 
support a diagnosis of PTSD.  If PTSD is 
diagnosed, the examiner must explain 
whether and how the diagnostic criteria 
are satisfied.  The complete rationale 
must be given for any opinion expressed, 
and the foundation of all conclusions 
should be clearly set forth.

7.  If upon review of any additional 
evidence received, VA examinations are 
needed to ascertain the etiologies of the 
veteran's disabilities of the spine, and 
headaches, skin rash, and memory loss 
symptoms, schedule such examinations.  On 
examination, the examiner should identify 
all disabilities present, and opine 
whether it is at least as likely as not 
(at least a 50 % probability) that the 
veteran's disorders are directly or 
presumptively related to active service.

8.  Readjudicate the issues on appeal.  If 
the benefits sought remain denied, issue 
to the veteran and his representative a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.  The 
veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The veteran is advised that the examination requested in this 
remand is necessary to adjudicate his claim and that a 
failure, without good cause, to report for a scheduled 
examination, could result in the denial of his claim.  
38 C.F.R. § 3.655 (2004).



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeal

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

